COURT OF APPEALS OF VIRGINIA


Present:   Chief Judge Moon, Senior Judges Cole and Duff


MERILLAT INDUSTRIES, INC./MASCO CORPORATION
AND
MICHIGAN MUTUAL INSURANCE COMPANY
                                              MEMORANDUM OPINION *
v.   Record No. 2369-95-4                         PER CURIAM
                                                MARCH 19, 1996
MARY LEE PRESGRAVES


                                    FROM THE VIRGINIA WORKERS'
COMPENSATION COMMISSION
            (Thomas G. Bell, Jr.; Timberlake, Smith, Thomas &
            Moses, on brief), for appellants.

            (George Warren Shanks, on brief), for appellee.



     Merillat Industries, Inc. and its insurer contend that the

Workers' Compensation Commission erred in finding that Mary Lee

Presgraves' bilateral carpal tunnel syndrome qualifies as a

compensable occupational disease within the meaning of "disease"

under the Workers' Compensation Act ("the Act").
     This appeal is controlled by the Supreme Court's decision in

Stenrich Group v. Jemmott, ___ Va. ___, ___, ___ S.E.2d ___, ___

(1996) (holding that "job-related impairments resulting from

cumulative trauma caused by repetitive motion, however labeled or

however defined, are, as a matter of law, not compensable under

the present provisions of the Act").

     Accordingly, we reverse the commission's decision.

                                                   Reversed.
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.